Citation Nr: 1524076	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO. 13-31 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for loss of smell.

2. Entitlement to service connection for a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for loss of smell and for a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath. A September 2013 rating decision granted service connection for headaches and that issue is not before the Board. In October 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file.

The Board notes that both the February 2015 FERS Disability Letter and the Veteran's testimony at the October 2014 appear to raise the matter of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU). As such, the Veteran's claim of entitlement to a TDIU is referred to the AOJ for appropriate development and adjudication.

The issue of a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's loss of smell first manifested after his service, and the preponderance of the evidence is against finding that it is in any way related or attributable to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for loss of smell have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
The notice requirements were met in this case by a letter sent to the Veteran in March 2012, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. This letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.
The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the loss of smell claim.
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was initially afforded a VA examination on these claims in April 2012. The VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the loss of smell claim.
Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his loss of smell claim.
Service Connection

The Veteran asserts entitlement to service connection for loss of smell. 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Loss of smell is not, however, listed as a chronic condition under 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The Veteran's April 1989 enlistment report of medical examination (RME) revealed normal neurology. The Veteran's July 1992 RME and Report of Medical History (RMH) are silent as to any problems with his sense of smell. In January 1993, the Veteran experienced facial trauma when he was kicked in the head. In February 1993, the Veteran continued to experience headaches and was non-deployable. The February 1993 consultation referred to eye damage and made no mention of the Veteran's sense of smell but did state that the Veteran's nose revealed no evidence of septal hematoma. That consultation also revealed that the Veteran exhibited no sensory deficits. In February 1993, the Veteran's separation RME, showed normal neurology but post-concussion syndrome. Similarly, the Veteran's February 1993 separation RMH revealed no difficulties related to his sense of smell. In April 1993, a neurology consult confirmed the continued presence of throbbing headaches, but made no mention of any loss of smell.

At an April 2012 VA examination, the examiner diagnosed the Veteran with a complete loss of smell and partial loss of taste. The examiner ascribed this to a 1994 motor vehicle accident in which the Veteran was seriously injured. The Veteran was in a coma and required extensive rehabilitation.

The Veteran's 1993 STRs do reveal facial trauma, but they reveal neither diagnosis of nor treatment for a loss of smell. The STRs do not include even a complaint related to the Veteran's sense of smell. The VA examiner's conclusion that the Veteran's extremely serious accident was the most likely cause of his the loss of smell, in the absence of evidence to the contrary, is persuasive. The weight of the evidence is against a finding that the Veteran's loss of smell is related to his service and the benefit of the doubt requirement is inapplicable. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for loss of smell is denied.




REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran asserted in his Gulf War syndrome has been diagnosed by Dr. Griffin of the Lebanon VA Medical Center. The Board, however, does not have the medical expertise to determine the nature and etiology of Gulf War syndrome. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Moreover, a February 2015 letter from the Office of Personnel Management indicates that the Veteran has been approved for disability retirement under the Federal Employees Retirement System (FERS) and is required to apply for Social Security disability. None of the supporting records, however, are in the claims file. Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014). 

VA should attempt to obtain the above mentioned records and obtain another examination and opinion regarding the nature and etiology of the Veteran's disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the relevant records related to disability retirement from the Office of Personnel Management, Social Security Administration, or other agency. Document the attempt to obtain and, if necessary, the unavailability of any relevant documents. 

2. Attempt to obtain the diagnosis of Gulf War Syndrome that the Veteran described. Document the attempt to obtain and, if necessary, the unavailability of any relevant documents.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by severe body and joint pain, fatigue, restlessness, and shortness of breath. The examiner should address any newly obtained relevant documents. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner. 

The examiner should obtain a complete medical history from the Veteran, specifically addressing the presence of any undiagnosed illness and medically unexplained chronic multisymptom illnesses manifested by the Veteran. 

The examiner is asked to reconcile any opinion with the Veteran's contentions from the October 2014 hearing. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


